DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 15 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious a fiber distribution system comprising, among other things, wherein the spool lock is configured to engage at least one of the locking features or a surface of the axial end between two of the locking features.
The closest relevant prior art of record, Slater et al. (U.S. PG Pub. # 2014/0161411 A1), teaches that the detachable spool (170) engages lid (150) but lid can freely rotate per fig. 7. Therefore, locking only happens with lid with locking feature 156 engages base spool. 

 	The prior art of record, taken alone or in combination, fails to disclose or render obvious a fiber distribution system comprising, among other things, wherein the at least one cable management bracket is selectively movable between a folded position in which the at least one cable management bracket is flush with the axial end and an unfolded position in which the at least one cable management bracket extends outwardly from the axial end.
The closest relevant prior art of record, Slater et al. (U.S. PG Pub. # 2014/0161411 A1), teaches that the cited brackets are static thus do not fold (fig. 3).

The prior art of record, taken alone or in combination, fails to disclose or render obvious a fiber distribution system comprising, among other things, wherein the fiber network element is a cassette that is selectively attachable to the spool; and wherein the attachment of the cassette to the spool actuates the spool lock, thereby impeding rotation of the spool.
The closest relevant prior art of record, Slater et al. (U.S. PG Pub. # 2014/0161411 A1), fails to teach a cassette as claim as the lid (150) has the spool lock (156) which impedes rotation of the spool.

Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Claim Objections
Claim 3 is objected to because of the following informalities:  “the hub” should read “spool mount”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slater et al. (U.S. PG Pub. # 2014/0161411 A1).
In Re claim 1, ‘411 teaches a fiber distribution system comprising: a spool mount (112); a base spool (130) rotatably secured to the spool mount; a detachable spool (170) coupled to an axial end of the base spool (fig. 16); and wherein the detachable spool is configured to be selectively removed (par. 0071) from the base spool.

In Re claim 13, ‘411 teaches  at least one cable management bracket (any of 120, 121, 128, or 124).

In Re claim 28, ‘411 teaches a fiber distribution system configured to be secured to a structure and to store a fiber cable, the fiber distribution system comprising: a spool mount configured to be secured to the structure, the spool mount including a hub (112) configured to extend outwardly from a wall (129) of the structure; a spool (130) rotatably received on the-hub; and a spool lock (156) configured to selectively impede rotation of the spool.

Claims 1, 3, 4, 7, 8, 10, 11, 16 – 20, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrickson et al. (U.S. Patent # 7,748,660 B2).
In Re claims 1, ‘660 teaches a fiber distribution system comprising: a spool mount (16’); a base spool (52) rotatably secured to the spool mount; a detachable spool (60, col. 3, lines 11 – 13, col. 8 – 10) coupled to an axial end of the base spool (fig. 7); and wherein the detachable spool is configured to be selectively removed (by any means necessary as a structure for attaching or detaching has not been claimed) from the base spool.

In Re claim 3, ‘660 teaches a retention plate as claimed (14 or flat part of box 10 adjacent to spool 52).

In Re claim 4, ‘660 teaches a spool lock (20) configured inhibit rotation of the base spool when the spool lock abuts the retention plate (col. 3, lines 66 – 67, col. 4, lines 1 – 3).

In Re claim 7, ‘660 teaches  a spool lock (20 or 18, 19 and 20 or 19) configured to inhibit rotation of the base spool when the spool lock is in a locked state (when tightened) and to allow rotation of the spool when the spool lock is in an unlocked state (col. 3, lines 16 – 24, col. 4, line 23 – 28).

In Re claim 8, ‘660 teaches wherein the base spool includes one or more openings (50) formed in the axial end; and wherein the spool lock (part 18 of the lock enters opening 50, fig. 7) is configured to selectively engage one of the openings.

In Re claim 10, ‘660 teaches wherein the spool lock is configured to be selectively secured to the spool mount (part 18 of the lock is threaded into 16’ thus the lock is removable).

In Re claim 11, ‘660 teaches a fastener (20) for securing the spool lock (20) to the spool mount; and wherein the fastener is selectively movable between an untightened position (screwed into 16’, col. 3, lines 11 – 24) in which the spool lock is in an unlocked state and a tightened position in which the spool lock is in a locked state.

In Re claims 16 and 17, ‘660 teaches  a spool lock (18 and 20) and stop member (19) configured inhibit rotation of the base spool when the spool lock coupled to at least one of the base spool or the spool mount.

In Re claims 18 – 20 and 28, ’660 teaches a fiber distribution system configured to be secured to a structure (40) and to store a fiber cable, the fiber distribution system comprising: a spool mount configured to be secured to the structure, the spool mount including a hub (16’or 16’ and 18) configured to extend outwardly from a wall (14) of the structure; a base spool (52) rotatably received on the hub; a detachable spool (60 as it can be detached or attached by any means necessary when needed, col. 3, lines 11 – 14, col. 5, lines 9 – 10) secured to the base spool so that the detachable spool rotates on the hub with the base spool (fig. 7); a spool lock (20, col. 4 lines 20) configured to selectively impede rotation of the base spool; and wherein the base spool and the detachable spool are configured to receive the fiber cable (col. 4, lines 6 – 28); 
wherein the detachable spool is selectively removable from the base spool (by any means necessary); wherein an axial thickness of the fiber distribution system with the detachable spool attached is larger than an axial thickness of the fiber distribution system without the detachable spool attached (a seen in figs. 6 and 7); and wherein the base spool and the detachable spool are configured to rotate about the hub to unwind the fiber cable from at least one of the detachable spool or the base spool (col. 4, lines 6 – 28).

In Re claim 30, ‘660 teaches a retention plate as claimed (14 or flat part of box 10 adjacent to spool 52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 5 and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Slater et al. (U.S. PG Pub. # 2014/0161411 A1) in view of Abbiati et al. (U.S. PG Pub. #  2013/0004125 A1).
‘411 teaches the system of claim 28 and a fiber network element (connectors 202 and 204), but is silent to a DIN rail as claimed. 
‘125 teaches fixing an optical terminal box to a wall or a DIN rail (par. 0014) and that using a DIN rail allow for predetermined installation of the terminal box (par. 0078, 0081, 0087). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a DIN rail to the wall of ‘411 and modify attachment means of 110 of ‘411 so as to attach the system of ‘411 to the DIN rail thus allowing for an expedited and accurate connection during installation as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874